Violations: The parties agree that Respondent violated the following rules governing professional conduct:
Ind. Professional Conduct Rules:
1.15(a): Commingling client and attorney funds.
8.4(b): Committing a criminal act that reflects adversely on the lawyer's honesty, trustworthiness, or fitness as a lawyer.
8.4(c): Engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation.
Ind. Admission and Discipline Rules (2016):
23(29)(a)(4): Commingling client funds with other funds of the attorney or firm.
23(29)(a)(5): Making electronic fund transfers from a trust account without written withdrawal authorization.
Discipline: The Court, having considered the submission of the parties, now approves the following agreed discipline.
For Respondent's professional misconduct, the Court suspends Respondent from the practice of law for a period of 90 days, beginning September 6, 2018, with 30 days actively served and the remainder stayed subject to completion of at least two years of probation . The Court incorporates by reference the terms and conditions of probation set forth in the parties' Conditional Agreement, which include among other things:
(1) Respondent shall execute and comply with a monitoring agreement under the Indiana Judges and Lawyers Assistance Program ("JLAP").
(2) Respondent shall procure the services of a certified public accountant, who shall report quarterly to the Commission pursuant to the terms set forth in the Conditional Agreement.
(3) Respondent shall refrain from the use of all mind-altering substances except as prescribed.
(4) Respondent shall cooperate fully with the Commission in the Commission's investigation of any and all matters.
(5) Respondent shall promptly report to the Commission any violation of the terms of Respondent's probation.
(6) If Respondent violates his probation, the Commission will petition to revoke his probation; and if Respondent's probation is revoked, *285Respondent shall actively serve the balance of his 90-day suspension without automatic reinstatement.
Notwithstanding the expiration of the minimum term of probation set forth above, Respondent's probation shall remain in effect until it is terminated pursuant to a petition to terminate probation filed under Admission and Discipline Rule 23(16).
The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged
All Justices concur.